Citation Nr: 1719429	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-32 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, and a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and from a January 2009 rating decision of the VA RO in Boise, Idaho.  Jurisdiction currently resides at the RO in Denver.

In August 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Denver RO.  A transcript of this proceeding has been associated with the claims folder.  

In January 2013 and February 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In February 2015, the Board also remanded the Veteran's claims of entitlement to service connection for a left shoulder disability, a lumbar spine disability, and right lower extremity peripheral neuropathy.  Thereafter, in a rating decision dated June 2016, the VA Appeals Management Center (AMC) granted these claims.  In view of the foregoing, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board initially notes that the Veteran's claims were remanded most recently in February 2015, in part, for the AOJ to obtain treatment records from the Bitburg Air Base and Spangdahlem Air Base from 1982 to 1987.  A review of the record reveals that the AMC subsequently contacted the National Personnel Records Center (NPRC) requesting records from the Bitburg Air Base and Spangdahlem Air Base from 1982, 1983, and 1987.  Although the AMC received negative responses as to these requests, there is no indication that records from 1984, 1985, and 1986 were requested.  Although a service treatment record from October 1985 pertaining to treatment for acute gastroenteritis was associated with the record, there were no other service treatment records obtained.  In light of the foregoing, the Board finds that remand is warranted for compliance with the specific instructions of the February 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the February 2015 Board remand directed the AOJ to inform the Veteran of the unavailability of his service treatment records from February 1979 to April 1989 and to also inform him of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims pursuant to M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  Pertinently, although the AOJ notified the Veteran in a letter dated December 2015 of the unavailability of his service treatment records from February 1979 to April 1989, he was not notified of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims.  Such notice should be provided on remand.

Additionally, regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, pursuant to the February 2015 Board remand, the Veteran's claims folder was forwarded to a VA examiner for an opinion as to the etiology of his acquired psychiatric disorder.  In a medical opinion dated August 2016, the VA examiner concluded in pertinent part after review of the Veteran's medical history that he does not suffer from PTSD.  Specifically, the examiner reported that the Veteran does not experience symptoms in a persistent manner required for a diagnosis of PTSD.  However, the Board notes that multiple VA mental health treatment records document assessment of PTSD by various VA mental health professionals.  See, e.g., a VA treatment record dated April 2011 from L.C., M.D., a VA psychiatrist.  Notably, the previous assessments of PTSD were not addressed by the VA examiner.  As such, the Board finds that the medical opinion regarding whether the Veteran suffers from PTSD is inadequate for evaluation purposes and that remand is warranted for an addendum opinion.  See 38 C.F.R. § 3.159 (c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  

Finally, the Board observes that in readjudicating the Veteran's claims in the most recent supplemental statement of the case (SSOC) dated September 2016, the RO documented a review of evidence consisting in part of VA treatment records dated March 2007 to August 2016 from the VA Medical Center in Grand Junction, Colorado as well as VA examination reports dated March 2016 pertaining to the Veteran's peripheral nerves and asthma.  However, a review of the record reveals that this evidence has not been associated with the Veteran's electronic claims folder.  Therefore, on remand, the AOJ is directed to obtain this evidence and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Request, through the appropriate channels, treatment records from the Bitburg Air Force Base and Spangdahlem Air Force Base pertaining to the Veteran from 1984 to 1986. 

2. After step 1 is complete, notify the Veteran that the agency of original jurisdiction received a negative response to its request for service treatment records from February 1979 to April 1989 as well as reserve duty records. 

If the search for records from Bitburg Air Force Base and Spangdahlem Air Force Base is also negative, the notice should also reference the attempt(s) to obtain those records. 

Pursuant to 38 C.F.R. § 3.159(e), this notice should explain VA's efforts to obtain the records, describe any further action VA will take regarding the claims, including notice that VA will decide the claims based on the evidence of record unless the claimant submits the records, and notify the Veteran that he is ultimately responsible for providing the evidence.

Also, inform the Veteran of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  He must then be given an opportunity to respond.
 
3. Request any outstanding VA treatment records pertaining to the Veteran's claims remanded herein, to include records from the VA Medical Center in Grand Junction, Colorado.  All attempts to secure this evidence must be documented in the claims folder.
  
4. Obtain copies of VA examination reports dated March 2016 pertaining to the Veteran's asthma and peripheral nerves that were referenced in the September 2016 SSOC.  All attempts to secure this evidence must be documented in the claims folder.

5. Thereafter, return the claims folder to the VA psychologist who provided the August 2016 opinion as to the Veteran's acquired psychiatric disorder.  The record should be made available to and be reviewed by the examiner.  If that examiner is not available, refer the Veteran's claims folder to another appropriate examiner.  An in-person examination of the Veteran is not required unless deemed necessary by the examiner.    

Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify whether the Veteran has PTSD.  In determining such, the examiner should address medical evidence of record documenting assessments of PTSD, in particular a VA treatment record dated April 2011 by L.C., M.D., a VA psychiatrist.

b. If the examiner determines that the Veteran has PTSD, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's PTSD is related to his service, to include his verified stressor of a fellow soldier who was killed in February 1986 during service in Germany when a hawk missile fell onto him from a cargo-vehicle.
 
The examiner should indicate in the report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




